                                               I'/F


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                        -X

  ALTYADAMSON,

                              Plaintiff,
                                                                      MEMORANDUM & ORDER
               -against-
                                                                         lO-CV-2300(NGG)(LB)
 THE CITY OF NEW YORK,DETECTIVE
 MILLER,LIEUTENANT DANIEL DIVERS,and
 DETECTIVE THOMAS FRANKLIN,
                              Defendants.
                                                        -X
NICHOLAS G. GARAUFIS,United States District Judge.

       On October 12, 2018,this court granted in part the motion for summaryjudgment by

Defendants Detective Miller, Lieutenant Daniel Divers, and Detective Thomas Franklin

(together,the "Individual Defendants") and the City of New York(the "City"), dismissing all of

pro se Plaintiff Alty Adamson's claims except for his claim of municipal liability under 42

U.S.C. § 1983 against the City. (Oct. 12,2018, Mem.& Order("M&O")(Dkt. 123).) The court

ordered supplemental briefmg on the question of municipal liability, stating that Defendants'

arguments on this point had been too "cursory" for the court to given them full review. (Id.

at 17-18.) The supplemental briefmg on the motion for summaryjudgment as to Plaintiffs claim

of municipal liability is now complete. fSee City Mem.in Supp. of Summ.J.("City Suppl. Br.")

(Dkt. 126); PI. Mem.in Opp'nto Summ. J.("PI. Suppl. Br.")(Dkt. 132).) In addition. Plaintiff

has moved for reconsideration ofthe court's dismissal of his other claims. fSee PL Mot.for

Recons.("PI. Recons. Mot.")(Dkt. 127).) That motion is also fully briefed. (See id.: Defs.

Opp'n to Recons. Mot.("Defs. Recons. Opp'n")(Dkt. 135); PL Resp. to Def. Recons. Opp'n

("PL Recons. Reply")(Dkt. 139 at ECF p.l).)
       For the following reasons, the City's motion for summary judgment as to Plaintiffs claim

of municipal liability is GRANTED and Plaintififs motion for reconsideration is DENIED.

I.     MUNICIPAL LIABILITY

       As the court previously noted, Plaintiffs amended complaint, although it names the City

as a defendant, does not contain any factual allegations as to the City's municipal liability. (See

M&O at 17.) Nevertheless, the court ordered supplemental briefing on this point because

Defendants' arguments in support ofsummaryjudgment were framed in terms ofthe City's

liability under Monell v. Department of Social Services. 436 U.S. 658(1978), while Plaintiffs

briefing seemed to suggest that he sought to claim municipal liability under a separate legal

theory. (See M&O at 17-18.) The City now admits that Plaintiff asserts a claim of municipal

liability not under Monell but rather under New York law ofnegligence. (See City Suppl. Br.

at 1.) With the benefit ofsupplemental briefing, the court grants the City's motion for partial

summary judgment.

       A.      Failure to Plead

       Plaintiffs amended complaint, although it names the City as a defendant, does not

contain any factual allegations as to the City itself. (See M&O at 17.) "It is well-settled that 'it

is inappropriate to raise new claims for the first time in submissions in opposition to summary

judgment.'" Cummings v. City ofNew York. 302 F. Supp. 3d 511, 528 n.l6(S.D.N.Y. 2017)

(quoting Berkman v. U.S. Postal Serv.. 79 F. Supp. 2d 394,407(S.D.N.Y. 2000)). When the

plaintiff is proceeding pro se. however,the court may "consider new claims appearing for the

first time in briefing ifthe claims could have been asserted based on the facts alleged in the

complaint." Davila v. Lang. — F. Supp. 3d —,2018 WL 5282896, at *4(S.D.N.Y. Oct. 23,

2018)(citation and internal quotation marks omitted).
          As discussed below,Plaintiffs negligence claim seems to overlap in large part with his

claims that the Individual Defendants used excessive force against him and that they were

deliberately indifferent to his medical needs. The facts that form the basis ofthese claims are in

the amended complaint. fSee Am. Compl.(Dkt. 11) at ECF pp.4-5.) In addition, the amended

complaint names the City as a defendant. (Id. at ECF p.1.) Even ifPlaintiffs amended

complaint does not specifically mention his intention to hold the City liable for his allegations

against the Individual Defendants,the court finds that this claim could have been asserted based

on the facts alleged.

          B.     Substance of Plaintiffs Municipal Liability Claims

          The court holds that Plaintiff timely filed his notice of claim pursuant to Section 50-e of

the New York General Municipal Law("GML")but that summaryjudgment must be granted to

the City due to Plaintiffs failure to establish the prima facie elements of his negligence cause of

action.


                 1.      Notice of Claim

          The City first argues that the court must dismiss Plaintiffs claim because Plaintiff failed

to follow the GML. Under New York law, a plaintiff bringing a state-law tort action against a

municipality must file a notice ofclaim within ninety days ofthe claim's accrual. GML

§ 50-e(l)(a). "In addition, the plaintiff must plead in [his] complaint that:(1)[he] has served the

notice of claim;(2) at least thirty days have elapsed since the notice was filed and before the

complaint was filed; and (3)in that time the defendant has neglected to or refused to adjust or to

satisfy the claim." Arum v. Miller, 304 F. Supp. 2d 344, 348(E.D.N.Y. Feb. 8, 2003)(citing

GML § 50-i). Under GML § 50-e, a plaintiff must serve his notice ofclaim personally or

through registered or certified mail. GML § 50-e(3)(a); accord Krieger v. City ofNew York,
461 N.Y.S.2d 171,172(Sup. Ct. Queens Cty. 1983). These requirements apply to state tort

claims brought in federal court. See Fincher v. County of Westchester. 979 P. Supp. 989,1002

(S.D.N.Y. 1997).

       While "the strict enforcement of GML § 50-e can result in inequitable results," Resnick

V. N.Y.C. Health & Hosps. Corp.. 612 N.Y.S.2d 315,316(Civ. Ct. Richmond Cty. 1994), courts

do not hesitate to apply the notice-of-claim requirements to pro se litigants,^Snvder v. Town

ofPotsdam, No. 16-CV-1462,2018 WL 6267922, at *19(N.D.N.Y. Nov. 30,2018); Purcellv.

N.Y. Police Dep't. No. 17-CV-5673(PKC),2017 WL 4792236,at *2-3(E.D.N.Y. Oct. 23,

2017); Miranda V. State, 978 N.Y.S.2d 463,464(App. Div. 2014); Punt v. Human Res. Admin.,
890 N.Y.S.2d 55,56(App. Div. 2009). A prose party may be said to have sufficiently complied
with the notice-of-claim requirements, however,if he makes a credible allegation that he timely
filed a notice of claim. See Toliver v. Citv ofNew York,No. lO-CV-3165(PAC)(JCP),

2012 WL 7782720, at *8(S.D.N.Y. Dec. 10,2012), R&R adopted, 2013 WL 1155293(S.D.N.Y.

Mar. 21, 2013).

       Plaintiff asserts in his supplemental briefthat he executed a proper notice of claim against

the City and served it on the Office ofthe City Comptroller within the 90-day time limit. (PI.
Suppl. Br. at 2.) The notice of claim was attached to Plaintiffs original opposition to the motion
for summary judgment. (See Notice of Claim (Dkt. 119-3).) The notice ofclaim is notarized
and dated June 11, 2010. (Id at 1-2.) Additionally, Plaintiff swears in a notarized affidavit that
he served the notice of claim on the Office ofthe City Comptroller by placing it in the mail on

June 15,2010. (Idat3.) Plaintiff states that he served his notice of claim "in a prepaid

envelope" but does not state whether it was mailed through certified or registered mail.(^id)
The City, meanwhile, states that"a review ofthe relevant databases" has failed to tum up
PlaintifFs notice ofclaim and that the notice of claim is defective because it "has no indication

that it was received by the Comptroller's Office." (City Suppl. Br. at 3.)

       The court finds that Plaintiff has sufficiently complied with GML § 50-e. His affidavit is

notarized and attests to the fact that he served the notice of claim on the City. While it is unclear

if he did so by certified mail, the court believes it would be unjust to dismiss Plaintiffs claim for
failure to use the correct method of mail, particularly because Plaintiff was, at the time of

service, incarcerated. Cf Black v. Ranlev. No. 17-CV-9026(KPF),2018 WL 2766138, at *11

(S.D.N.Y. June 8, 2018). Plaintiffs submitted notice ofclaim and statement in his supplemental
briefthat he timely served the notice of claim suffice to meet the GML § 50-e requirements.
               2.      Merits


        To establish a nrima facie case of negligence under New York law, a plaintiff must show

(1)that the defendant owed the plaintiff a duty of care,(2)that the defendant breached that duty,
and(3)that the plaintiff suffered harm substantially caused by the defendant's breach.
Pastemack V. Lab. Com,of Am. Holdings. 807 F.3d 14,19(2d Cir. 2015). When a claim of

negligence under New York law is asserted against a municipality,"the threshold inquiry is
'whether the municipal entity was engaged in a proprietary function or acted in a governmental
capacity at the time the claim arose.'" Velez v. Citv ofNew York,730 F.3d 128, 134(2d
Cir. 2013)fquoting Applewhite v. Accuhealth. Inc., 995 N.E.2d 131, 134(N.Y. 2013)). A
municipality engages in a government function "when its acts are 'undertaken for the protection
and safety ofthe public pursuant to the general police powers.'" Id. at 134-35 (quoting Sebastian
V. State, 720 N.E.2d 878, 879(N.Y. 1999)). Actions undertaken by a municipality in the course

ofrunning a jail are "prototypically governmental in nature." Case v. Anderson, No. 16-CV-983
(NSR),2017 WL 3701863, at *22(S.D.N.Y, Aug. 25, 2017).
        Where a municipality acts in a governmental capacity,"a plaintiff may not recover

without proving that the municipality owed a 'special duty' to the injured party." Velez, 730

F.3d at 135. "The core principle is that 'to sustain liability against a municipality, the duty

breached must be more than that owed the public generally.'" Id (quoting Valdez v. City of

New York. 960 N.E.2d 356,361 (N.Y. 2011)). To establish a special relationship beyond the

duty that is owed to the public generally, the plaintiff bears the burden of establishing that the
following four elements are present:

               (1)an assumption by the municipality,through promises or actions,
               of an affirmative duty to act on behalfofthe party who was injured;
               (2)knowledge on the part ofthe municipality's agents that inaction
               could lead to harm;(3) some form of direct contact between the
               municipality's agents and the injured party; and (4) that party's
               justifiable reliance on the municipality's affirmative undertaking.

Id,(quoting Applewhite, 995 N.E.2d at 138). Even ifthe plaintiff establishes the four special-
relationship elements, his negligence claim may only proceed against the municipality ifthe
governmental actions in question were "ministerial," rather than "discretionary." Case,2017
WL 3701863, at *23 rdting Valdez,960 N.E.2d at 361-62, 364).

        Plaintiffs negligence claim agaiast the City seems to be made up oftwo distinct

components: first, a restatement of his dismissed claims that the Individual Defendants used
excessive force on him and that they were deliberately indifferent to his medical needs; and

second, an assertion that the Individual Defendants "showed a reckless disregard for the court

order to keep plaintiff safe firom harm" when they "kept [Plaintiff] in pain for four hours until his

return to Nassau County Corrections." (PI. Suppl. Mem. at 6-7.) As to the former,the court has

already concluded that Plaintiff cannot succeed on these claims Isee M&O at 8-13), so it

necessarily follows that he cannot bring a separate negligence action asserting these harms. As

to the latter. Plaintiff has not provided any evidence showing how he was harmed by the four-
hour wait before being returned to the Nassau County Correctional Facility.^ Accordingly,

regardless of any affmnative duty the City may have owed Plaintiff as a detainee within its

control,       Cashv. County ofErie. 654 F.3d 324, 335(2d Cir. 2011); Case. 2017 WL 3471863,

at *23,the court must dismiss Plaintiffs negligence claim against the City.^

n.       RECONSIDERATION

         Plaintiff also moves the court to reconsider the remainder of its decision granting

Defendants' motion for summary judgment. (PI. Recons. Mot.) Plaintifffirst argues that the

court improperly "reject[ed]" and "ignored" various facts that support his allegation of excessive

force. (Id at 4-7.) Plaintiff next argues that he received serious physical injuries, something

which would support his dismissed claims of deliberate indifference. (Id at 7-8.) Finally,

Plaintiff argues that the court did not construe Plaintiffs evidence in a favorable enough light.

(Id. at 9-10.) For the following reasons, the court DENIES Plaintiffs motion for

reconsideration.

         A.       Legal Standard

         Local Civil Rule 6.3 provides that, within 14 days ofthe entry of an order, a party may

 move for reconsideration by filing a notice of motion and memorandum identifying "the matters

or controlling decisions which counsel believes the Court has overlooked." Reconsideration of a


'In addition, ifthe court were to construe Plaintiffs negligence claim as seeking to hold the City liable for harm
that transpired while Plaintiff was waiting to be returned to the Nassau County Correctional Facility, this claim is
not properly before the court because Plaintiff did not make any such allegations in his amended complaint. (See
Am. Compl. at ECF pp.4-5 (claiming harm from injuries supposedly sustained during the lineup).)
^ The court also rejects Plaintiffs argument that summaryjudgment should not be granted on this matter until Judge
Bloom has had a chance to review the case. (PI. Suppl. Br. at 1-2.) Plaintiff may believe that it makes sense "that
only thejudge who has been intimately involved with a case can make an implied ruling based on the facts and
circumstances that have been brought to their attention and ruled upon"(id at 1), but that is not the law. Judge
Bloom has done a superlative job handling discovery and other pretrial non-dispositive matters in this case, but a
magistrate judge may only decide dispositive motions on consent ofthe parties. See 28 U.S.C. § 636(c)(1); Fed. R.
Civ. P. 73(a). Because the parties did not consent to trial before Judge Bloom,the xmdersigned is responsible for
 deciding Defendants' motion for summaryjudgment.
previous order is an "extraordinary remedy to be employed sparingly in the interests offmality

and conservation ofscarce judicial resources." NEM Re Receivables. LLC v. Fortress Re,Inc.,

187 F. Supp. 3d 390,395(S.D.N.Y. 2016)rquoting In re Health Memt. Svs. Inc. Sec. Litig., 113

F. Supp. 2d 613,614(S.D.N.Y. 2000)).

       The primary grounds justifying reconsideration are "an intervening change of controlling

law,the availability ofnew evidence, or the need to correct a clear error or prevent manifest

injustice." Kolel Beth Yechiel Mechil of Tartikov,Inc. v. YLL Irrevocable Trust 729 F.3d 99,

104(2d Cir, 2013). A request for reconsideration under Local Rule 6.3 must point to controlling

law or factual matters put before the court in its decision on the underlying matter that the

movant believes the court overlooked, and that might reasonably be expected to alter the

conclusion reached by the court. See Shrader v. CSX Transp.. Inc.. 70 F.3d 255,257(2d Cir.

1995); Anwar v. Fairfield Greenwich Ltd., 164 F. Supp. 3d 558,560(S.D.N.Y. 2016). Local

Rule 6.3 must be narrowly construed and strictly applied so as to "avoid duplicative rulings on

previously considered issues" and to prevent the rule from being used to advance theories not

previously argued or "as a substitute for appealing a fmaljudgment." Merced Irrigation Dist. v.

Barclavs Bank PT.C. 178 F. Supp. 3d 181, 183(S.D.N.Y. 2016)(quoting Montanile v. NatT

Broad. Co.. 216 F. Supp. 2d 341, 342(S.D.N.Y. 2002)).

       B.      Discussion


        As an initial matter. Defendants are correct that Plaintiffs motion for reconsideration

fails because it does not point to any controlling law or factual matter that the court overlooked

in its prior decision. (See Defs. Recons. Mem. at 3-5.) Plaintiff claims that the court should not

have discounted testimony by "the witness who saw [Djetective Franklin forcefully lifting

[Pjlaintiffs head without any reasonable cause," but Plaintiff misconstrues the court's


                                                 8
adjudication ofthe motion for summary judgment. (See PL Recons. Mot. at 5.) The court did

not find for Defendants because Candace Desouza(Plaintiffs witness) did not communicate

using sufficiently "specific terminology"; the court found for Defendants because Desouza's

testimony did not actually support Plaintiffs claimed version ofthe events. (See M&O at 9-11.)

The court additionally examined the testimony of Shamin McPhun (another witness to the

lineup) and Joel Brettschneider(Plaintiffs attomey for lineup purposes) and concluded that there

was nothing in the factual record to support Plaintiffs allegations of excessive force. (Id at 10-

11.) Plaintiff now points to the disciplinary records for Franklin and Divers, which he claims

shows that they "are known to use excessive force against suspects." (PL Recons. Reply at 5.)

Ofthe five relevant claims against Franklin, he was exonerated in two, and the NYPD found the

other three to be unsubstantiated or unfounded. (Franklin Disciplinary Records(Dkt. 132-1 at

ECF p.104)(under seal) at EOF p.107.) And Plaintiff only points the court to one relevant claim
against Divers,for which the disposition is unknown. (Divers Disciplinary Records(Dkt. 132-1
at ECF p.149)(under seal) at ECF p.150.) Plaintiff argues that the question of whether excessive
force was used against him "should be left for ajury to decide"(PL Recons. Mot. at 9), but the

court is permitted to grant summary judgment when there is no genuine issue offact left for trial,
see Fed. R. Civ. P. 56(a). Plaintiff has presented no factual material to upset the court's prior
conclusion that there is no genuine question offact regarding his excessive force claim, so the

court denies Plaintiffs motion for reconsideration on this ground.

       For similar reasons, the court rejects Plaintiffs motion for reconsideration ofthe

dismissal of his deliberate-indifference claim. In its previous opinion, the court denied this claim

because Plaintiff had not established a sufficiently serious deprivation of adequate medical care.

(M&O at 15-17.) While Plaintiff argued that his back problems were a "direct result" ofthe
alleged chokehold employed against liim by Franklin, Plaintiffs claim fell short because he had
not presented any evidence that his back injuries were connected to the injuries he allegedly
sustained at the hands ofthe Individual Defendants on May 4,2010. (M&O at 17.) That

remains true. Plaintiff states in his motion that he was recently referred to Dr. John Galeno, an

orthopedic specialist, who determined that Plaintiff has hemiated discs. (PI. Recons. Reply at 1;

2018 Medical Report(Dkt. 132-1 at ECF p.22);                    PI. Recons. Mot. at 3.) Plaintiff asserts that
Dr. Galeno conducted an MRI on August 2, 2018, and that Plaintiff consulted with Dr. Galeno

on September 28,2018. (PI. Recons. Mot. at 3.) The M&O was issued on October 12,2018,
more than two weeks after Plaintiff was put on notice ofthis new medical information. (See

Defs. Recons. Mem. at 8.)

         Even ifthe court had been made aware ofthese facts prior to issuance ofthe previous

M&O,though,the outcome would have remained the same. Plaintiff states that if he had the
MRI had been taken eight years ago it would have shown that he was "the victim of

strangulation due to the use ofthe chokehold applied from [D]elective Franklin." (PI. Recons.
Reply at 1, 3.) But Plaintiff has not made any showing that this new medical information—
obtained eight years after the injury he allegedly suffered on May 4,2010—^is causally related to
that incident. Unlike in Ramirez v. Tatum. No. 17-CV-7701 (LGS),2018 WL 6655600

(S.D.N.Y. Dec. 19,2018), where the plaintiff repeatedly asked for immediate medical attention
for his "extreme pain," id at *1,there are no records from the time ofthe alleged injury to

support Plaintiffs claim of harm.^ (See M&O at 16.) The court also notes that Ramirez
concerned a motion to dismiss; here, where discovery is complete and Defendants have moved



^ The fact that the statute of limitations would have allowed Plaintiff to bring his deliberate-indifference claim
in 2013 is irrelevant to whether his claim can survive summaryjudgment. (S^ PI. Recons. Reply at 9.)

                                                           10
for summary judgment,Plaintiff must have presented evidence to support—or at least create a

genuine dispute of material fact concerning—^his claim. See Hicks v. Baines, 593 F.3d 159,166

(2d Cir. 2010). Finally, while unheeded complaints ofpain that end up stemming from a

hemiated disc can support a claim of deliberate indifference, such a claim could only succeed

against corrections officers and medical providers who denied the plaintiffs continuous requests

for treatment. Cf. Arriaga v. Gage, No. 16-CV-1628(NSR),2018 WL 1750320, at *6-7

(S.D.N.Y. Apr. 6,2018). Without anything connecting Plaintiffs hemiated disc in 2018 to the

alleged injuries he suffered in 2010, his claim against the Individual Defendants cannot lie.

       Plaintiffis correct that, on a motion for summaryjudgment,the court is required to

construe evidence in the light most favorable to the non-moving party. (PI. Recons. Mot. at 9-

10; s^ M&O at 7(citing SCW W.LLC v. Westport Ins. Corp., 856 F. Supp. 2d 514, 521

(E.D.N.Y. 2012).) The court did so and concluded that Plaintiff had not created a disputed issue

offact regarding his excessive-force claim, nor had he presented enough evidence to sustain a

deliberate-indifference claim. (S^ M&O at 19.) Plaintiff has not introduced new evidence to

alter those conclusions and so his motion for reconsideration is denied.




                                                11
ni.    CONCLUSION


       For the foregoing reasons, the court GRANTS the City's motion for summary judgment

(Dkt. Ill)and DENIES Plaintiffs motion for reconsideration(Dkt. 127). The Clerk of Court is

respectfully DIRECTED to enterjudgment in favor ofthe City and close this case. The Clerk of

Court is further respectfully DIRECTED to send a copy ofthis memorandum and order to pro se

Plaintiff at his address ofrecord by certified mail, return receipt requested.

       SO ORDERED.

                                                                       s/Nicholas G. Garaufis

Dated: Brooklyn. New York                                             NICHOLAS G. GARAUF.^
       January \ ,2019                                                United States District Judge




                                                 12
